t c summary opinion united_states tax_court carl f and frances r butler petitioners v commissioner of internal revenue respondent docket no 20347-04s filed date carl f and frances r butler pro sese bradley c plovan for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioners are entitled to an itemized_deduction for medical_expenses claimed on their schedule a whether petitioners are entitled to claim schedule c business_expenses and whether petitioners are entitled to schedule e expenses of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners carl f butler mr butler and frances r butler mrs butler were married and resided in keyser west virginia during the taxable_year at issue and on the date the petition was filed in this case petitioners’ daughter carla rae butler carla was diagnosed with cancer in and began chemotherapy treatments at the johns hopkins hospital hopkins in baltimore maryland during taxable_year carla continued receiving treatment at hopkins mrs butler and carla would drive to baltimore and would stay at hopkins almost every week from tuesday through friday or saturday during carla’s treatment and then return home during this time mr butler stayed home in keyser west virginia and looked after petitioners’ two other daughters mrs butler usually stayed in carla’s hospital room during the treatments at hopkins in connection with carla’s treatment during taxable_year petitioners received two grants of financial assistance from the national children’s cancer society of dollar_figure and dollar_figure also during taxable_year mr butler was retired and received social_security_benefits he suffered from a heart condition which required him to take several prescription medications during he received medicare reimbursements which paid toward his medications and other medical_expenses mrs butler also had medical issues during during the year in issue mrs butler was employed as a respiratory therapist at potomac valley hospital in keyser west virginia mrs butler’s employer during deducted from her earnings health insurance premiums totaling dollar_figure she was also a self-employed respiratory therapist for mid-state medical during the year as a self-employed therapist she made home visits to clients performing respiratory therapy on them and regulating their medical equipment also during the year in issue petitioners owned rental property consisting of a challenger trailer trailer and land mr butler purchased the trailer in and converted it into rental property in either or petitioners rented the trailer to frank and nora miller millers for about months the millers paid petitioners dollar_figure per month rent petitioners filed a joint federal_income_tax return for which included a schedule a itemized_deductions a schedule c profit or loss from business and a schedule e supplemental income and loss their return was prepared by fout’s accounting service in keyser west virginia on their jointly filed tax_return petitioners reported adjusted_gross_income of dollar_figure and claimed schedule a itemized_deductions of dollar_figure on their schedule a petitioners claimed the following deductions in pertinent part line line line line line line line line line line line line itemized_deductions medical and dental expenses net medical deduction state_and_local_income_taxes real_estate_taxes total taxes mortgage interest total interest_deduction gifts by cash or check gifts other than by cash or check total gifts to charity net limited misc deduction total itemized_deductions amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number mrs butler attached to their federal_income_tax return a schedule c on her schedule c for taxable_year mrs butler listed as her principal business or profession respiratory tech she reported dollar_figure of business income dollar_figure in business_expenses and dollar_figure for expenses for business use of petitioners’ home this resulted in a reported business loss of dollar_figure mrs butler’s schedule c business_expenses were as follows line line 16b line line line line 24d line line line line line car and truck expenses interest other legal and professional services office expense taxes and licenses travel meals and entertainment utilities other expenses total expenses expenses for business use of your home net_profit_or_loss dollar_figure big_number big_number dollar_figure dollar_figure on their schedule e for taxable_year petitioners reported income of rents received of dollar_figure and deducted dollar_figure in expenses and depreciation this resulted in a reported supplemental loss of dollar_figure petitioners’ schedule e expenses were as follows line line line line line line dollar_figure auto and travel taxe sec_224 utilities other yard work and gas mower depreciation expense or depletion big_number total expenses dollar_figure on date respondent issued petitioners a notice_of_deficiency for taxable_year in the notice_of_deficiency respondent disallowed petitioners’ claimed deductions for medical and dental expenses along with gifts to charity the dollar amount of the remaining itemized_deductions was less than the standard_deduction for taxpayers married_filing_jointly therefore respondent computed petitioners’ tax_deficiency using the standard_deduction further respondent in the notice_of_deficiency disallowed petitioners’ claimed deductions for schedule c expenses of dollar_figure and schedule e expenses and depreciation of dollar_figure and dollar_figure respectively at trial respondent conceded that petitioners have substantiated taxes paid of dollar_figure mortgage interest of dollar_figure and medical_expenses of dollar_figure however due to certain limitations these amounts still do not exceed the standard_deduction for taxpayers married_filing_jointly in discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ baker v commissioner 1we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be continued t c quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in the present case moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense bearing heavily against the continued evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 taxpayer whose inexactitude in substantiating the amount of the expense is of his own making and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir with these well-established propositions in mind we must determine whether petitioners have satisfied their burden of proving that they are entitled to the claimed expenses mentioned above medical and dental expenses as previously stated on their schedule a for taxable_year petitioners claimed a deduction of dollar_figure for medical and dental expenses_incurred during taxable_year respondent at trial conceded that petitioners substantiated medical and dental expenses_incurred during taxable_year of dollar_figure however respondent notes that petitioners did receive reimbursement from the national children’s cancer society inc for medical_expenses paid relating to carla of dollar_figure which would decrease any deduction allowed for medical and dental expenses paid further respondent contends that petitioners have not substantiated medical and dental expenses_incurred during taxable_year above the amount of dollar_figure sec_213 allows as a deduction any expenses that are paid during the taxable_year for the medical_care of the taxpayer his spouse and dependents and that are not_compensated_for_by_insurance_or_otherwise 79_tc_313 the deduction is allowed only to the extent the amount exceeds percent of adjusted_gross_income sec_213 sec_1_213-1 income_tax regs the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 estate of smith v commissioner supra pincite- petitioners claim they are entitled to a deduction of dollar_figure for medical_expenses incurred as a result of carla’s cancer treatments mr butler’s heart ailments and other miscellaneous medical_expenses relating to mrs butler and petitioners’ other children at trial petitioners offered into evidence handwritten lists of medical_expenses they claim were incurred during taxable_year however some expenses on these lists are inconsistent with previous statements made by petitioners we have taken into consideration all of the documents offered into evidence by petitioners and find that petitioners have substantiated for taxable_year a mileage expense of dollar_figure2 for miles traveled to and from hospitals and doctors a medical eye expense of dollar_figure a ct scan expense of dollar_figure a hotel expense of dollar_figure and other miscellaneous health and hospital expenses of dollar_figure the amounts substantiated by petitioners add up to medical and dental expenses paid of dollar_figure petitioners have not provided sufficient evidence to prove that medical_expenses above the conceded amount of dollar_figure were incurred during taxable_year further the evidence in the record does not allow the court to estimate any additional_amount of medical_expenses under the cohan_rule sec_6001 sec_1_6001-1 e income_tax regs due to the fact that the medical and dental expense deduction is allowed only to the extent that the amount exceeds percent of petitioners’ adjusted_gross_income and petitioners have not substantiated any additional miscellaneous_itemized_deductions which would add up to an amount that exceeds the amount of the standard_deduction we sustain respondent’ sec_2this amount was calculated by multiplying petitioners’ substantiated miles traveled of big_number by the taxable_year allowable standard medical mileage rate of cents per mile see revproc_2002_61 2002_2_cb_616 3petitioners substantiated a hotel expense of dollar_figure for an evening of lodging away from home however this expense is limited to dollar_figure pursuant to sec_213 disallowance of petitioners’ claimed itemized_deductions in favor of the standard_deduction schedule c expenses a taxpayer generally may not deduct personal_living_and_family_expenses sec_262 however sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite to be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 as previously stated sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making and allow the deduction to that extent cohan v commissioner supra in the case of travel_expenses entertainment_expenses and expenses paid_or_incurred with respect to listed_property eg passenger automobiles sec_274 overrides the cohan doctrine and expenses are deductible only if the taxpayer meets the section’s stringent substantiation requirements sec_274 sec_280f 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 specifically provides sec_274 substantiation required --no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift this section contemplates that no deduction or credit shall be allowed a taxpayer on the basis of such approximations or unsupported testimony of the taxpayer sec_1_274-5t temporary income_tax regs supra in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary log statement of expenses trip sheet or similar record and documentary_evidence which in combination are sufficient to establish each element of each expense or use sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s record of the elements of expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra thus no deduction for expenses under sec_274 may be allowed on the basis of any approximation or the unsupported testimony of the taxpayer see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 at trial mrs butler testified that she calculated the schedule c expenses herself and gave her accountant the worksheets with these calculations to complete petitioners’ tax_return however mrs butler did not offer her detailed worksheets into evidence she did not keep a trip sheet or log to substantiate her claimed car and truck expenses mrs butler however provided the court with a list of her purported business_expenses also included was a copy of a check made payable to wv board_of respiratory care of dollar_figure we believe mrs butler’s testimony that she incurred other license expenses and continuing education credits of dollar_figure and dollar_figure however when questioned as to the amounts claimed for the remaining business_expenses on her schedule c mrs butler’s testimony was vague furthermore with regard to mrs butler’s deductions for her business use of her personal_residence sec_280a is controlling under sec_280a the general_rule is that except as provided by this section no deduction is allowable unless an allocable portion of the residence is exclusively used as the principal place of any business activity conducted by the taxpayer all deductions allowable to the business use of the residence must be used to offset the amount of gross_income from the business activity and is subject_to the 2-percent floor on miscellaneous_itemized_deductions sec_280a c c we have taken into consideration mrs butler’s testimony and the handwritten list of claimed schedule c expenses we conclude that petitioners are entitled to a business deduction totaling dollar_figure however we cannot estimate any amounts for petitioners’ other business deductions under the cohan_rule sec_6001 sec_1_6001-1 e income_tax regs schedule e expenses sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income including real_property sec_1 h income_tax regs further sec_167 generally allows as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income however as previously stated a taxpayer is required to maintain records sufficient to establish the amount of his income and deductions sec_6001 sec_1_6001-1 e income_tax regs in order for a taxpayer to be entitled to a deduction under sec_212 he must substantiate his deductions by maintaining sufficient books_and_records petitioners claim that when the millers vacated the trailer in they took the carpeting furniture refrigerator and stove petitioners testified that they replaced these items in taxable_year unfortunately the record lacks any receipts or other documentary_evidence that would provide any substantiation or a rational basis upon which the court could allow any deduction and depreciation with respect to the rental property further we note that it appears from the record that the trailer would have been fully depreciated by taxable_year therefore we sustain respondent’s determination on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
